Citation Nr: 0824936	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left hand disorder, 
claimed as left hand severed nerve to little finger.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 and 
September 1970.  The veteran also had one year and six months 
of prior active duty service, the exact dates of which have 
not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of March 2006.  This matter 
was originally on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  


FINDINGS OF FACT

1.  The veteran's lay statements concerning his in-service 
injury to the left hand are credible.  

2.  The competent medical evidence links the veteran's 
current left hand condition to the in-service injury.


CONCLUSION OF LAW

Residuals of a left hand injury was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
service connection for residuals of a left hand injury.  
Consequently, any breach of either VA's statutory duty to 
notify or to assist under the Veteran's Claims Assistance Act 
cannot be considered prejudicial to the veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007); and Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  Further discussion of VA's duties to notify 
and to assist as they pertain to that claim is unnecessary at 
this time.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).  When an approximate balance 
of positive and negative evidence regarding the merits of a 
claim exists, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. § 
5107(b) (West 2002).  

Analysis

The veteran is claiming entitlement to service connection for 
a left hand disability, including partial amputation of his 
left little finger and nerve damage in the left hand, as a 
result of an in-service injury to his left hand.  In a 
written statement dated in June 2002, he alleged that he 
injured his right ankle at the same time he injured his left 
hand.  The veteran stated that the injury occurred as a 
result of jumping over a creek while participating in a 
training maneuver.  The veteran alleged that during the jump, 
a piece of steel penetrated his hand and severed a nerve in 
his left finger.  

The veteran's service medical records confirmed that the 
veteran injured his right ankle in October 1966, but are 
unclear as to whether he injured his left hand at that time 
as well.  According to a chronological record of medical 
care, the veteran presented with a swollen leg after falling 
into a hole.  The veteran's right ankle was x-rayed and 
placed in a cast.  Also included in the chronological record 
of medical care was an entry "[illegible] lacerated."  The 
medical record also indicated that the veteran had been 
sutured, but it is not clear from this report on what part of 
his body he was sutured.  In a subsequent chronological 
record of medical care, dated in November 1966, it was 
reported that the veteran returned to have his sutures 
removed.  This record also failed to note where the veteran 
had been sutured.  The rest of the veteran's service medical 
records were negative for any references to an injury to the 
left hand.  The veteran's separation examination report, 
dated in June 1970, was negative for any left hand 
abnormalities and in a report of medical history completed in 
conjunction with the separation examination report, the 
veteran specifically denied "loss of arm, leg, finger, or 
toe."

At the veteran's Travel Board hearing, he reiterated much of 
what he had previously reported regarding the circumstances 
of his in-service injury to the right ankle and left hand.  
The veteran also recalled that the injury had occurred on a 
rainy night and that the ground "gave way," resulting in 
him falling onto his hand and severing it on a piece of 
steel.  The veteran testified that they had sutured and 
wrapped his hand in the field.  After that, the veteran 
recalled, he was taken to the dispensary in Kitsing, Germany, 
and then to Wurtsburg, where they x-rayed and cast his ankle.  
Regarding treatment for the hand, the veteran said they 
sutured and wrapped it, and told him there was nothing more 
they could do.

The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 
451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The appellant's 
credibility affects the weight to be given to his testimony, 
and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 
363, 369 (2005).  

Upon reviewing the evidence, the Board finds the veteran's 
account of his left hand injury to be credible.  Weighing 
against his claim is the absence of any left hand or finger 
abnormalities in the veteran's separation examination report 
and report of medical history prepared at the same time.  
Also weighing against the veteran's claim is the absence of 
any medical records documenting that a left hand disability 
existed at any time near the veteran's period of active duty 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the Board may consider and 
weigh against a veteran's lay evidence the lack 
contemporaneous medical records).  

Weighing in favor of the veteran's claim, however, it the 
October 1966 chronological record of medical care, which 
tends to bolster his credibility.  That record confirmed that 
the veteran did injure his right ankle and receive treatment 
for it under the circumstances he now describes.  That record 
also confirmed he had sustained a laceration and received 
sutures, which was consistent with the veteran's 
recollections regarding what happened to his left hand.  
Because the entry in the service medical records regarding 
the laceration is illegible, the Board is unable to determine 
whether this record contradicts his testimony that it was his 
left hand that was lacerated and sutured.  As the service 
medical records do not directly contradict the veteran's 
testimony, but instead, possibly corroborate it, the Board 
finds the veteran to be credible.  

Having found the veteran's testimony concerning the 
occurrence of the in-service injury to be credible, the Board 
now considers whether the evidence demonstrates the presence 
of a current disability, and if so, whether that disability 
is related to the in-service injury.  The veteran was 
provided with a VA hand examination in September 2006.  In a 
report of that examination, Dr. K.G. diagnosed traumatic 
amputation of the tip of the left small finger, no functional 
impairment; and muscle injury Group IX, left hypothenar 
eminence, slight-to-moderate.  Dr. K.G. thoroughly discussed 
her own clinical examination findings in support of her 
diagnoses.  The Board, therefore, finds this report to be 
reliable evidence of a left hand disability.

The Board also finds this examination report to be sufficient 
evidence of a link between the veteran's current left hand 
condition and his active duty service.  In the report, Dr. 
K.G. confirmed she had reviewed the veteran's claims file.  
The doctor also discussed the veteran's report of sustaining 
an injury in service while performing night maneuvers in 
Germany; the veteran's descriptions of the injury were 
similar to what he had previously reported.  Dr. K.G. 
concluded that the current examination findings were 
consistent with the history as reported by the veteran.  
Although the doctor did not expressly relate the current 
examination findings to the in-service injury, the Board 
finds the doctor's statement that current examination 
findings were "consistent with" the veteran's reported in-
service injury to be a sufficient medical nexus between the 
two.  Moreover, the doctor only referred to the in-service 
injury in her report.  Her diagnoses of "traumatic 
amputation" and "muscle injury" could not reasonably be 
construed to refer to a traumatic injury other than the one 
discussed in the report.


ORDER

Service connection for residuals of a left hand/finger injury 
is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


